Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103

Claims 1, 2, 4, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent no. 5,505,316) in view of Ernst (US Patent no. 6,039,178) and further in view of Shapiro (US Patent no. 3,946,512).  Lee discloses a wrench rack comprising: a base portion (30) comprising a first side (left side of base trapezoid base 30), a second side (right side of trapezoid base 30), a first end (long bottommost edge of trapezoid base 30), and second end (short topmost edge of trapezoid base 30, figure 2); the first side being opposite the second side and the first end being opposite the second end; and  5a first rail (40) and a second rail (40), each of the first rail and second rail comprising a plurality of wrench slots (43) formed at a predetermined angle; wherein a first width of the base portion at the first end (long bottommost edge of trapezoid base 30) between the first side and the second side is larger than a second width (short topmost edge of trapezoid base 30, figure 2) of the base portion at the second end between the first side and the second side ; wherein the first rail and the second rail are releasably coupled with the first side and the second side of the base portion, respectively, in a first configuration, and wherein the first rail and the second rail are releasably coupled to the second side and 10the first side of the base portion, respectively, in a second configuration.   Lee teaches his rails can be .  
However, Lee is silent to such orientations of the rails to achieve holding horizontal orientations of rails from largest to smallest such that an orientation of the predetermined angle of the wrench slots of the first configuration is reversed in the second configuration. 
 Ernst teaches a wrench rack comprising at least two pair of rails each with wrench slots of predetermined angle; wherein one pair of rails in a first configuration hold wrenches in horizontal orientation from largest to smallest and the adjacent second pair of rails hold wrenches in a second configuration such that an orientation of the predetermined angle of the wrench slots of the first configuration is reversed in the second configuration; wherein mounting the largest to smallest of wrenches in a juxtapose position to the adjacent rails holding wrenches from largest to smallest of the 
 It would have been obvious to one of ordinary skilled in the art to have reverse the rails of Lee such that two adjacent pair of holding rails of horizontal wrenches can efficiently make use of adjacent space as taught to be desirable by Ernst.
  Lee and Ernst combined does not show reorienting the base frame for reverse mounting orientations. Shapiro teaches providing a wall mounted frame (10) with various mounting slots (30-32 and 38-40, 34-36, 42-44) to permit the frame to be mounted in any of the four orientations as desired by the user.  It would have been obvious to one of ordinary skilled in the art to have modify the mounting base frame of Lee and Ernst combined such that various mounting slots are provided permit additional orientations of mounting as taught to be desirable by Shapiro.   
   Regarding claims 2 and 12, the wrench rack of claim 1, Lee discloses wherein the first rail and the second rail (40) are releasably 15coupled to the first side or second side by a tongue (41) and groove (34, 35) connector or pin (41) and receiver (34,35) connector or tab (41) and slot (34,35) connection.
Regarding claim 4, the wrench rack of claim 1, Lee discloses wherein the first rail and second rail are releasably coupled to the first side or second side by a pin (screw shaft 41) and receiver (slot, 34, 35) connection.
Regarding claim 10, Lee discloses wherein the base portion (30) comprises one or more mounting elements (31).  
Regarding claim 11,  in Lee, Ernst and Shapiro combination, Shapiro discloses wherein a plurality of mounting elements (mounting slots 30-32 and 38-40, 34-36, 42-
15 	Regarding claim 12, the wrench rack of claim 1,  Lee discloses wherein the first rail and the second rail (20) are releasably coupled to the first side or second side by a tab (41) and slot (34, 35) connector.  
Regarding claim 13, the wrench rack of claim 1, Lee discloses wherein the first rail or the second rail (40) are releasably coupled with the first side or second side of the base portion at a selected one of a plurality of 20connector positions defined by slots disposed at different distances from a longitudinal center axis of the base portion (figure 3, see dash and solid lines of rails 40). 
Regarding claim 14, the wrench rack of claim 1,  Lee discloses wherein the first rail and the second rail (40) are each defined by a base ridge including protrusions (44) with slot apexes (43) formed therebetween to define 25the wrench slots.  
Regarding claim 15, the wrench rack of claim 14, Lee discloses wherein the base portion includes a first set of reception slots (34 and 35 on one side) disposed proximate to the first side of the base portion, and a second set of reception slots(the other 34 and 35) formed proximate to the second side of the base portion.  
Regarding claim 16, the wrench rack of claim 15, Lee discloses wherein the first and second sets of reception slots (34, 35) each include an edge slot (35) and an interior slot (34), and wherein the first rail and second rail each include a quick release connection assembly (41) configured to mate with the edge slot and the interior slot of a respective one of the first and second sets of reception slots. 

It would have been obvious to one of ordinary skilled in the art to have modify the rack of Lee such that the interior portion of the base ridge defines a reception slot, and wherein one or more magnets are disposed to extend along a longitudinal centerline of the base ridge within the reception slot for further securing onto the base portion as taught to be desirable by Ernst.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent no. 5,505,316) in view of Ernst (US Patent no. 6,039,178) and Shapiro (US Patent no. 3,946,512) as applied to claim 1 above, and further in view of Koch (US Publication no. 2015/0354612).  Lee discloses a wrench rack comprising all the claimed features of applicant’s invention except for the first rail and the second rail are releasably coupled to the first side or second side by dove tail connection.
Koch teaches rails (80) releasably coupled to base portion (4) by dovetail connection (80). It would have been obvious to one of ordinary skilled in the art to have modify the connection of Lee, Ernst, and Shapiro combined such that the first rail and the second rail are releasably coupled to the first side or second side by dove tail connection as an alternative connection as taught to be desirable by Koch.
s 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst (US Patent no. 6,039,178) and Shapiro (US Patent no. 3,946,512) as applied to claim 1 above, and further in view of Hanners et al (US Patent no. 8,016,139). Lee, Ernst, and Shapiro combined discloses a wrench rack comprising all the claimed features of applicant’s invention except for the first rail and the second rail are releasably coupled to the first side or second side by snap fit connection or the first rail and the second rail or base portion comprise: a plurality of segments, wherein one or more segments may be removed to accommodate a predetermined number of wrenches with break line perforations.
Hanners teaches rails (53) releasably coupled by snap fit connection (projection 30 snap fit with opening 26) and the first rail and the second rail or base portion 
It would have been obvious to one of ordinary skilled in the art to have modify the connection of Lee, Ernst, and Shapiro combined such that the first rail and the second rail are releasably coupled to the first side or second side by snap fit connection as an alternative connection and the first rail and the second rail or base portion comprise: a plurality of segments, wherein one or more segments may be removed to accommodate a predetermined number of items with break line perforations as taught to be desirable by Hanners.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Patent no. 5,505,316) in view of Ernst (US Patent no. 6,039,178) and Shapiro (US Patent no. 3,946,512) as applied to claim 1 above, and further in view of Maruzzo et al (US Publication no. 2017/0341218).  Lee, Ernst, and Shapiro combined discloses a wrench rack comprising all the claimed features of applicant’s invention except the wrench rack is color coded to indicate a wrench type.  Maruzzo teaches rail (52) releasably coupled by pin (14, figures 5A and 5B) and receiver (12) connection and the wrench rack is color coded to differentiate between different tools ( see paragraph [0072]).  
It would have been obvious to one of ordinary skilled in the art to have modify the rack of Lee, Ernst, and Shapiro combined such that the wrench rack is color coded the rack to differentiate between different tools as taught to be desirable by Maruzzo. 

Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. Regarding Lee reference, applicant argues that reversing the rail would destroy the device since the tools would fall out when hung on a vertical surface.  Examiner disagrees. In the above rejection, Lee teaches his rails can be reoriented or supporting the wrenches in different orientations to mimic prior art tool orientations mounted on organizer (see figure 1 prior art of Lee). Lee shows in figure 1 prior art that the wrenches are mounted in vertical orientations (top two rows of wrenches of figure 1) and thus Lee mimic’s this orientation by reorienting the rails such that vertical wrench holding orientations are permitted (figures 5 and 6). Additionally, figure 1 prior art shows .   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc